DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s response filed 03/24/2022 elected Species 1 without traverse. No claims were directed to the elected species. A new election was made over the phone of Species 3 by Pin Wu in a telephonic interview on 06/10.
Claims 2, 4-7, 10, 12, 14-17, and 20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse over the telephone on 06/10/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9 and 19 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Both claims recite the limitation "the cooling air supply channel is adapted to be a cooling fluid supply channel to distribute cooling fluid to the first and the second IT components". .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 8, 9, 11, 13, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dawson et al. (US 2015/0204566 A1) in view of Hay (US 2010/0154448 A1) and Gao (US 2020/0015389 A1).
Regarding claim 1, Dawson discloses a data center cooling system comprising a first IT room (see annotated figure) having an electronic rack (Dawson 1415) comprising IT components (Dawson [0080]), and a second IT room (see annotated figure) having a second set of electronic racks (Dawson 1420 and 1425), a plurality of cooling units (Dawson 1430 and 1435) configured to provide cooling air to the first IT component or the second IT components (see Dawson figures 14-18), a cooling air supply channel (Dawson 1440) and a plurality of valves installed at different locations including within the cooling air supply channel (Dawson 30), and on entrance ports to the IT rooms (Dawson 45). Each valve can be opened and closed independently to create a plurality of different airflow combinations (Dawson [0036]). Examiner notes that Dawson’s duct system is modular as shown in figure 6 and that figures 14-18 depict only the ducts in use (see Dawson [0080]) and that the modular duct system connects both cooling units (Dawson 1430 and 1435) to both of the rooms despite the figures only show configurations where each room is supplied by a separate unit and a configuration where a single unit supplies both rooms. Examiner notes that Dawson refers to the entire space as a single room however there is a wall (Dawson 1410, see figure 14) that divides the space into two separate rooms.

    PNG
    media_image1.png
    360
    600
    media_image1.png
    Greyscale

Dawson figure 17 (annotated)
Dawson is silent regarding a plurality of IT equipment in the first IT room, use of louvers, and a louver on the supply ports of the cooling units.
However, Examiner notes that Dawson’s system is modular and discloses a plurality of electronic racks within the second room (see Dawson figures 14-18).  Further, a court has held that a duplication of parts cannot sustain a patent. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to duplicate the electronic rack and IT components in the first room to increase the amount of available IT components and make more efficient use of the cooled space within the IT room. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)
However, Hay teaches a data center cooling system comprising an IT room (Hay 116) with cooling air supplied by a cooling system  (Hay 100) with a damper (Hay 142) comprising louvers (see Hay figure 1) at the supply port (see Hay figure 1) for controlling the amount of air cooled and the amount of bypass air (Hay [0036]). Hay further teaches the use of dampers (Hay 122, 13, 126) with louvers throughout the ducting system to control the flow of airflow through the system.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Dawson’s cooling units to utilize a damper on the supply port along with a bypass duct to provide control over the amount of cooling independent of the volume of airflow. Further, it would have been obvious to one of ordinary skill in the art at the time of filing to simply substitute Hay’s louvered dampers for Dawson’s valves within the cooling air supply channels to yield predictable results of controlling airflow through the channel.
Gao teaches a data center cooling system comprising a cooling air supply plenum (Gao 102), an IT room (Gao 101) and a plurality of opening with louvers (Gao 211, 212, and 213) located at entrance ports to the IT room (see Gao figure 2A). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Dawson’s data center cooling system to utilize Gao’s teaching of louvered ports to allow cooling airflow at higher rates compared to Dawson’s shower head nozzles (Dawson [0028]) resulting in more cooling.
Regarding claim 3, Dawson, Hay, and Gao as applied to claim 1 teach a data center cooling system wherein a first air flow combination comprises closing off a first section (see Dawson [0036], see figure 15) of the cooling air supply channel by closing one or more of the plurality of louvers. Examiner notes that Dawson’s system comprises a plurality of modular tiles (Dawson 10) arranged in a grid (see Dawson figure 6) and that the arrangements of figures 14-18 are only showing the ducts with airflow. 
Regarding claim 8, Dawson, Hay, and Gao as applied to claim 1 further teaches that the louvers are opened and closed by a controller (Dawson 1455) to distribute air based on a temperature distribution measured within the room (Dawson [0083]). Examiner notes that the temperature distribution within the room is reflective of the cooling need of the IT rooms.
Regarding claim 9, Dawson, Hay, and Gao as applied to claim 1 teaches a cooling air supply channel (Dawson 1505 and 1510) for distributing cooling air to the first and second IT components. Examiner notes that air is a fluid and therefore the cooling air supply channel distributes a cooling fluid.
Regarding claim 11, Dawson discloses a method for cooling a data center comprising configuring a plurality of cooling units (Dawson 1430 and 1435) to provide cooling air to a first set of IT components (Dawson 1415) within a first IT room (see annotated figure), and to a second set of IT components (Dawson 1420 and 1425) within a second IT room (see annotated figure), configuring a cooling air supply channel (Dawson 1440) to distribute air to the first set of IT components and second set of IT components (see Dawson figures 14-18), positioning a plurality of valves on entrance ports (Dawson 45) to the IT rooms and within the cooling air supply channel (Dawson 30) and opening and closing valves to create a first airflow combination (Dawson [0036]) for cooling the first set of IT components and second set of IT components in a specified manner. Examiner notes that Dawson’s duct system is modular as shown in figure 6 and that figures 14-18 depict only the ducts in use (see Dawson [0080]) and that the modular duct system connects both cooling units (Dawson 1430 and 1435) to both of the rooms despite the figures only show configurations where each room is supplied by a separate unit and a configuration where a single unit supplies both rooms. Examiner notes that Dawson refers to the entire space as a single room however there is a wall (Dawson 1410, see figure 14) that divides the space into two separate rooms. Examiner notes that claim language recites IT components and that server system 1415 will contain a plurality of components and therefore reads upon the claim language.
Dawson is silent regarding the use of louvers and the use of a louver on the supply port of cooling units.
However, Hay teaches a data center cooling system comprising an IT room (Hay 116) with cooling air supplied by a cooling system  (Hay 100) with a damper (Hay 142) comprising louvers (see Hay figure 1) at the supply port (see Hay figure 1) for controlling the amount of air cooled and the amount of bypass air (Hay [0036]). Hay further teaches the use of dampers (Hay 122, 13, 126) with louvers throughout the ducting system to control the flow of airflow through the system.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Dawson’s cooling units to utilize a damper on the supply port along with a bypass duct to provide control over the amount of cooling independent of the volume of airflow. Further, it would have been obvious to one of ordinary skill in the art at the time of filing to simply substitute Hay’s louvered dampers for Dawson’s valves within the cooling air supply channels to yield predictable results of controlling airflow through the channel.
Gao teaches a data center cooling system comprising a cooling air supply plenum (Gao 102), an IT room (Gao 101) and a plurality of opening with louvers (Gao 211, 212, and 213) located at entrance ports to the IT room (see Gao figure 2A). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Dawson’s data center cooling system to utilize Gao’s teaching of louvered ports to allow cooling airflow at higher rates compared to Dawson’s shower head nozzles (Dawson [0028]) resulting in more cooling.
Regarding claim 13, Dawson, Hay, and Gao as applied to claim 11 teach a data center cooling system wherein a first air flow combination comprises closing off a first section (see Dawson [0036], see figure 15) of the cooling air supply channel by closing one or more of the plurality of louvers. Examiner notes that Dawson’s system comprises a plurality of modular tiles (Dawson 10) arranged in a grid (see Dawson figure 6) and that the arrangements of figures 14-18 are only showing the ducts with airflow. 
Regarding claim 18, Dawson, Hay, and Gao as applied to claim 11 further teaches that the louvers are opened and closed by a controller (Dawson 1455) to distribute air based on a temperature distribution measured within the room (Dawson [0083]). Examiner notes that the temperature distribution within the room is reflective of the cooling need of the IT rooms.
Regarding claim 19, Dawson, Hay, and Gao as applied to claim 11 teaches a cooling air supply channel (Dawson 1505 and 1510) for distributing cooling air to the first and second IT components. Examiner notes that air is a fluid and therefore the cooling air supply channel distributes a cooling fluid.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Russel et al. (US 10,893,634 B1) discloses an IT room with a wall subdividing a second room and three HVAC units cooling the two rooms, Roy (US 2019/0373779 A1) discloses an IT room with a plurality of cooling units, and Ramirez et al. (US 10,344,758 B1) discloses a modular IT room with a partition dividing the space into two rooms .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R BRAWNER whose telephone number is (571)272-0228. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES R BRAWNER/Examiner, Art Unit 3762           

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762